Citation Nr: 1615458	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-16 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2014, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed with the Board.  A transcript of the proceeding is in the record.  In August 2015, the Veteran was informed that the Veterans Law Judge who had conducted his Board hearing had retired and he, therefore, had a right to an additional hearing before a different Veterans Law Judge.  That same month, the Veteran indicated that he did not want an additional Board hearing.

In November 2014, the Board denied the Veteran's service connection claim for bilateral hearing loss.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, pursuant to a Joint Motion for Remand, the Board's decision was vacated and the Veteran's appeal remanded to the Board for readjudication.

The Veteran's claim was last before the Board in November 2015 and was remanded for additional evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives on the issues of entitlement to service connection for bilateral hearing loss.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's currently diagnosed bilateral hearing loss was present during active service, manifested within one year of discharge from service, or developed as a result of any incident during service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in an August 2011 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's available service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

In December 2015, the Veteran was afforded a VA audiological examination.  The VA examiner provided a medical opinion on the etiology of the Veteran's bilateral hearing loss that is adequate to adjudicate the claim.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.




II.  Service Connection 

The Veteran contends that he developed bilateral hearing loss as a result of acoustic trauma during active duty service.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Pure tone thresholds above 20 decibels indicate some hearing loss, irrespective of whether it is severe enough to qualify as a disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.385.  

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran's currently diagnosed bilateral hearing loss became manifest or otherwise originated during his period of service, within one year of discharge from service or is otherwise related to his military service.  

The Veteran's DD-214 indicates that he served as a general clerk (SN-DG9750).  In a September 2011 statement from the Veteran, he reported serving as a yeoman for the chaplain of the U.S.S. John F. Kennedy during his entire four years of active service and that his office was directly below the flight deck of the aircraft carrier where he was exposed to "constant noise from jet engines, launch catapults and arresting cables systems."  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in service is conceded.  

The Veteran's December 1969 pre-induction examination included an audiogram with pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
        0
0
 - 5
--
10
LEFT
10
0
15
--
10

The Veteran's April 1974 Report of Medical Examination reflects audiometric results as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
       15
15
20
10
20
LEFT
20
15
15
5
5

Additionally, the examination report revealed pure tone thresholds of 25 decibels in the right ear and 65 decibels in the left ear at 6000 Hertz.  The separation examination report included a notation of "HFHL" and reference to the Veteran's separation audiometric results, which presumably meant the notation stood for "high frequency hearing loss."  However, the separation examination report provides no further information on the Veteran's hearing.  Further, the remainder of the Veteran's service treatment records (STRs) were silent for any complaints, findings or diagnosis of hearing loss

A VA treatment record dated in March 2000 noted that the Veteran was working doing utility maintenance for U.S. Airways.  He denied any hearing loss.  He noted that he worked in the airport where it was noisy.  During a primary care visit in October 2011, it was noted that the Veteran spent four years onboard the aircraft carrier John F. Kennedy; he remained healthy while he was on active duty, but was exposed to loud noises on the flight line and was not being tested for hearing loss.  On examination, the examiner noted that there may be slight hearing loss; he noted that the Veteran was able to hear the loud spoken voice without any difficulty.  No pertinent diagnosis was noted.

At his May 2014 Board hearing, the Veteran maintained that his time in the military aboard the aircraft carrier, with loud jet noises, seemed to have been the cause and onset of his hearing problems; he stated that the condition has worsened as he gets older.  The Veteran related that he served aboard the aircraft carrier for four years; during that time, he served as a yeoman for the chaplain.  The Veteran reported that the chaplain's office was directly underneath the flight deck where arresting gear was used and where planes took off; as a result, there was constant noise.  He stated that they also had pumps and generators that contributed to the noise.  The Veteran noted that they never used any hearing protection.  The Veteran stated that, as a young man, a person learned to live with the noise.  The Veteran indicated that, after service, he worked for the railroad and U.S. Airways doing maintenance; he noted that the engines were never on when they cleaned the airplanes.  Further, he stated he was provided hearing protection by the railroad and U.S. Airways.

The Veteran was afforded a VA examination for his hearing loss in March 2012 where he reported working for the railroad doing painting, track work and carpentry.  He also reported working for U.S. Airways cleaning planes and doing maintenance.  He denied a history of recreational noise exposure, a history of ear disease, or a family history of hearing loss.  However, the examiner's opinion on the etiology of the Veteran's hearing loss did not consider the notation in the April 1974 separation examination report noting high frequency hearing loss.  

Pursuant to the Board remand, the Veteran was afforded another VA examination in December 2015, where he was diagnosed with bilateral sensorineural hearing loss.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
       10
30
45
45
60
LEFT
15
20
35
45
65

Speech audiometry revealed speech recognition scores of 88 percent in the right ear and of 92 percent in the left ear.  Additionally, the examination report revealed pure tone thresholds of 60 decibels in the right ear and 75 decibels in the left ear at 6000 Hertz.  

The VA examiner stated there was a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hertz for both ears.  The VA examiner concluded it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  

In support of this opinion, the VA examiner noted that the December 1969 Report of Medical Examination indicated normal hearing in the right ear at 500, 1000, 2000, and 4000 Hertz.  Further, the April 1974 Report of Medical Examination indicated normal hearing for the right ear at all frequencies tested.  The VA examiner stated that the audiogram did not meet the definition of disabled hearing impairment for adjudication.  The examiner stated that, comparing the audiograms from 1969 and 1974, there were significant threshold shifts for the right ear when comparing the entry and exit audiograms.  Specifically, there were shifts in the right ear at 500 Hertz (15 decibels), 1000 Hertz (14 decibels), and 2000 Hertz (25 decibels).  However, the VA examiner stated that noise exposure affected the frequencies above 2000 Hertz first, and there was no significant shift in the right ear noted at 4000 Hertz.  The low frequency shift of hearing was usually found from cerumen, ear infections and/or middle ear problems and not noise.  The VA examiner stated that service medical records were negative for any ear problem.

As for the Veteran's left ear, the VA examiner similarly noted that the December 1969 Report of Medical Examination indicated normal hearing in the left ear at 500, 1000, 2000, and 4000 Hertz, and there was normal hearing in the April 1974 separation examination for all frequencies tested except 6000 Hertz, which reflected a 65-decibel hearing loss.  The VA examiner stated that the audiogram did not meet the definition of disabled hearing impairment for adjudication.  Comparing the 1969 and 1974 audiograms, the VA examiner stated there was a shift of 15 decibels at 1000 Hertz, which was not a frequency that was affected by noise exposure.  There was a hearing loss noted at 6000 Hertz in the left ear on the discharge examination audiogram.  This frequency was not tested at enlistment and the VA examiner stated it was not known if the hearing loss was from a pre-service noise exposure.  There was no incident reported during service that would relate this hearing loss to the left ear only, as the right ear had normal hearing at 6000 Hertz at separation.  The VA examiner stated that noise exposure usually affects both ears unless there was a causal factor affecting only one ear.  Since there was no such evidence, the VA examiner concluded it would be speculation to say what caused the left ear hearing loss at 6000 Hertz.

Service connection may be granted when the evidence establishes a nexus between active duty service and the Veteran's current complaints of hearing loss.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's bilateral sensorineural hearing loss and his active service, despite his contentions to the contrary. 

In that regard the Board finds the December 2015 VA medical opinion is entitled to great probative weight.  The opinion was rendered following examination of the Veteran and a complete review of his claims file, particularly the notation of high frequency hearing loss in the Veteran's April 1974 separation examination report.  The examiner's opinion addressed the Veteran's reports of noise exposure both during and after military service and provided an adequate rationale for the conclusion that was based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's hearing loss.

The only other evidence supporting the Veteran's contention that his bilateral hearing loss was the result of in-service noise exposure comes from his own lay statements.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran is competent to report symptoms of hearing loss, he has not shown that he possesses the medical expertise needed to offer a nexus opinion relating his current hearing loss to noise exposure during service

As a chronic condition, hearing loss would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  In this case, the evidence of record does not reflect that the Veteran had a hearing loss disability under 38 C.F.R. § 3.385 one year after separation from active duty service.  The first medical evidence establishing that the Veteran was diagnosed with hearing loss came many years after discharge from active duty service.  As such, the Board has no basis upon which to determine that the Veteran had bilateral hearing loss within one year of his separation.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Based on the totality of the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


